TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00053-CV


Currey Aviation Services, Inc., Appellant

v.


John E. Simmons and Captex Land Corporation, Appellees







FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 03-864-C26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	On May 6, 2004, this appeal was abated because a sale of Currey Aviation Services,
Inc., was pending in Robert B. Currey's bankruptcy proceeding. (1)  Robert B. Currey was the sole
owner of Currey Aviation Services, Inc.  This Court has now been notified that the bankruptcy
trustee authorized the sale of Currey Aviation Services, Inc., to appellees John E. Simmons and
Captex Land Corporation.  The sale has been completed.  Currey Aviation Services, Inc., is no longer
part of the bankruptcy estate, and its new owners, John E. Simmons and Captex Land Corporation,
have notified this Court that they will no longer pursue this appeal.
	Accordingly, we dismiss the appeal.  See Tex. R. App. P. 42.1 (voluntary dismissal).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Kidd and B. A. Smith

Dismissed

Filed:   July 1, 2004
1.   The notification of appellant's possible sale was the first notification that a bankruptcy
proceeding was implicated.